Citation Nr: 0705205	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  00-07 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
based on claimed additional visual disability due to an 
assault while being hospitalized at a Department of Veterans 
Affairs (VA) medical facility in August 1992.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
based on claimed additional disability of sinusitis due to an 
assault while being hospitalized at a VA medical facility in 
August 1992.

3.  Entitlement to increased disability rating for residuals 
of a fracture of the right medial orbit and maxillary antrum 
with pain on mastication, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to October 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Procedural history

In a December 1992 rating decision, compensation under 38 
U.S.C.A. § 1151 for residuals of a fracture of the right 
medial orbit and maxillary antrum due to an assault while 
being hospitalized at a VA medical facility in August 1992 
was granted and zero percent (noncompensable) disability 
rating was assigned.  The RO also denied direct service 
connection for maxillary sinusitis.

In a July 1995 rating decision, service connection for vision 
problems as secondary to residuals of a fracture of the right 
medial orbit and maxillary antrum was denied.

In the October 1999 rating decision, the RO, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen a claim of secondary service connection 
for vision problems, as secondary to the residuals of a 
fracture of the right medial orbit and maxillary antrum with 
pain on mastication; determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for sinusitis; and denied a claim for an increased 
rating for residuals of a fracture of the right medial orbit 
and maxillary antrum with pain on mastication.  The veteran 
perfected an appeal on each of those denials.  

The veteran also perfected an appeal as the claims regarding 
service connection for post-traumatic stress disorder (PTSD), 
a sleep disorder, and a seizure disorder, but in May 2002 he 
withdrew those service-connection claims.  

As to the issue regarding sinusitis, the RO apparently 
overlooked this issue when reviewing the April 2000 VA Form 9 
because the RO did not address this issue in the supplemental 
statement of the case (SSOC) issued in July 2001 or any 
subsequent SSOC's.  However, the veteran has not withdrawn 
that issue, and in fact, in May 2004, he again attempted to 
reopen that claim.  Therefore, a claim regarding sinusitis is 
in appellate status.

In June 2006, the veteran testified at a hearing held at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's claims file.

Clarification of issues

A review of the veteran's claims file reflects that the 
veteran is claiming compensation under 38 U.S.C.A. § 1151 
based on claimed additional disability of visual disability 
and sinusitis due to an assault while being hospitalized at a 
VA medical facility in August 1992, and not direct or 
secondary service connection for either disability.  In 
particular, the veteran claims that he has had a visual 
disability since the in-hospitalization assault and that his 
pre-existing sinusitis, which began after service, was 
worsened after the VA hospitalization.  The SSOC's indicate 
that the RO reviewed the claim of secondary service 
connection for the visual disability on a de novo basis but 
that the RO did not specifically reopen the claim based on 
new and material evidence.  In any event, the Board is 
considering the claims herein pursuant to 38 U.S.C.A. § 1151, 
and will do so on a de novo basis 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the RO has not considered the veteran's claims pursuant to 
38 U.S.C.A. § 1151, the RO did not send a letter to the 
veteran that complies with the notice provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA).  The Board has been 
prohibited from itself curing these defects.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The veteran has not been examined to determine whether his 
current sinusitis is related to the in-hospitalization 
assault in 1992, and his most recent VA examination regarding 
a visual disorder is over four years old.  Under the 
circumstances here presented, the Board believes that 
obtaining a medical examination and nexus opinion are 
necessary.

While the veteran failed to report for VA neurological and 
scars examinations scheduled in June 2004, the veteran 
testified that he did not receive notice of those 
examinations.  Moreover, the medical evidence submitted at 
the time of his hearing before the Board suggests an 
impairment of the fifth cranial nerve.  The residuals of a 
fracture of the right medial orbit and maxillary antrum are 
currently rated under Diagnostic Code 5325 (muscle injury, 
facial muscles) rather than Diagnostic Code 8405 (fifth 
(trigeminal) cranial nerve neuralgia).  Under the 
circumstances here presented, the Board believes that 
obtaining a medical examination is necessary.



Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter addressing the issues of 
compensation under 38 U.S.C.A. § 1151 
based on claimed additional disability of 
visual disability and sinusitis due to an 
assault while being hospitalized at a VA 
medical facility in August 1992 must be 
provided to the veteran.

2.  The RO should notify the veteran of 
the consequences of failing report for VA 
examinations under 38 C.F.R. § 3.655 
(2006).

3.  The veteran should be scheduled for a 
VA eye examination to determine the nature 
and etiology of any visual disability.  
Notice of the scheduled examination should 
be associated with the veteran's claims 
folder.  The VA examiner should identify 
all visual disabilities and indicate which 
ones are refractive error.  For any visual 
disability found, the examiner should 
provide an opinion as to whether such a 
disability is as least as likely as not 
caused or aggravated by the fracture of 
the right medial orbit and maxillary 
antrum from an assault during a VA 
hospitalization in August 1992 and its 
current residuals.  A report of the 
examination should be associated with the 
veteran's claims file.

4.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current sinusitis and the 
nature and severity of residuals of a 
fracture of the right medial orbit and 
maxillary antrum with pain on mastication.  
Notice of the scheduled examination should 
be associated with the veteran's claims 
folder.  The VA examiner should determine 
whether the veteran has chronic sinusitis.  
If the veteran has that disability, the 
examiner should provide an opinion as to 
whether chronic sinusitis is as least as 
likely as not caused or aggravated by the 
fracture of the right medial orbit and 
maxillary antrum from an assault during a 
VA hospitalization in August 1992 and its 
current residuals.  The examiner should 
identify residuals of the fracture of the 
right medial orbit and maxillary antrum 
with pain on mastication.  The examiner 
should indicate whether the disability of 
the fifth (trigeminal) cranial nerve is a 
residual of the fracture of the right 
medial orbit and maxillary antrum with 
pain on mastication and if so, identify 
the nature of the disability (such as 
paralysis, neuritis, or neuralgia) and 
characterize the severity of the nerve 
impairment (i.e., complete or incomplete, 
and moderate or severe).  The examiner 
should also indicate whether the residuals 
of the fracture of the right medial orbit 
and maxillary antrum with pain on 
mastication involve the seventh (facial) 
cranial nerve and if so, identify the 
nature of the disability (such as 
paralysis, neuritis, or neuralgia) and 
characterize the severity of the nerve 
impairment (i.e., complete or incomplete, 
and moderate or severe).  A report of the 
examination should be associated with the 
veteran's claims file.

5.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
again review the record and readjudicate 
the veteran's claims.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



